Ames, C.
This is an action in forcible detainer begun in justice’s court against a tenant alleged to have forfeited his lease by nonpayment of- rent. There was a judgment , for the *523plaintiff in the justice’s court, and also upon appeal in the district court, and from the latter the defendant prosecutes error.
The cause was submitted here upon briefs without oral argument. There seems to have been some conflict of evidence with reference to the issue of default in payment of rent, which the jury decided in favor of the plaintiff, presumably upon proper instructions. The brief of plaintiff in error contains a list of ten assignments of error, of which the following are samples: “The. court erred in refusing to give the first instruction asked by the defendant.” “The court erred in giving paragraph two of the instructions, on his own motion.” But why or for what reason or in what respect, in the opinion of counsel, the court erred in either or any instance the brief does not state, and in the absence of such a statement the error, if any, will not be considered although the assignment is printed in the brief. No error in the record has been brought to our attention, and we recommend that the judgment of the district court be affirmed.
Oldham and Epperson, CO., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.